DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7, 9, 29-31, 34-35, 38, 45, 50, 52, 55-57, 60, 90 and 92  drawn to A biome-friendly consumer product comprising ammonia oxidizing microorganisms (AOM) and kit, classified in A61K8/416.
II. Claims 65, drawn to a method of supporting a microbiome of a subject, classified in A23L33/135.
III. Claims 72-73 and 76-77, drawn to a method of making a biome-friendly consumer product, classified in A23L33/135.
IV. Claims 78, drawn to a method of evaluating a consumer product comprising ammonia oxidizing microorganisms (AOM), classified in C12Q1/025.
V. Claims 79, 85 and 89 drawn to a method of rendering a consumer product biome-friendly, classified in C12Q1/025.
Inventions group I and group II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process such as being used to clean inanimate objects.
Inventions group III and group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as Claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can made by a materially different process such as by combining yogurt and fruit juice to make a biome-friendly yogurt based fruit shake.
Inventions group I and group IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions do not require the use of the other because a biome-friendly consumer product is not need to evaluate a consumer product. For instance one does not require soap (biome-friendly consumer product) to determine if another distinct and independent product can support microbial growth. Both product and methods have different effects and operations. One can be used to clean and the other is a test to evaluate the effects of a product both of which have different modes of operation and steps.
Inventions group I and group V are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are distinct because the product can be used in cleaning laundry and the method for .
Inventions group II and group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed. In the instant case, the different inventions have different modes of operation and effects. One is a method of supporting a microbiome which could be simply eating yogurt while the other is making a biome-friendly product which could be combing two biome-friendly liquids together to create a single biome-friendly liquid. These inventions have different modes of operation and would have different effects when consumed or used. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions groups II and IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different modes of operation and effects. One is a method of supporting a microbiome which could be simply eating yogurt while the other is a test to evaluate the effects of a product both of which have different modes of operation since one is ingesting a food and .
Inventions group II and group V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects. One is a method of supporting a microbiome which could be simply eating yogurt while the other is a method for evaluating a consumer product, which only involves applying a biome-friendly composition to a product. One is an ingesting process and the other is an application process. Both would have different effects when consumed or applied. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions group III and group IV are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different modes of operation and effects. One is making a biome- friendly product which could be combing two biome-friendly liquids together to create a single biome-friendly liquid and the other is looking for the presence of nitrites each of which involve different steps. One effect results in creating a product and the other results in testing a product both of which can be used independently from the other. Each would also have .
Inventions group III and group V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects. One is making a biome-friendly product which could be combining a natural biome-friendly sponge with a natural biome-friendly bamboo shoot to create a mop for cleaning and the other is evaluating/certifying if a consumer product is biome- friendly. One is steps in creating a product the other is steps in an evaluation. One can be used for cleaning and has effects of helping to disinfect while the other is looking for effects on a test organism. Both of which have different modes of operation and effects when used. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions group IV and group V are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions have different modes of operation and effects. One is evaluating a consumer product which is looking at the effect of a product on a test organism. The other is method of rendering a consumer product biome-friendly which only involves the application of a biome-.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
These inventions are all either independent or both independent and distinct from one another and would require different fields of search, search queries and would require different class/subclass searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

JACOB A BOECKELMANExaminer, Art Unit 1655       

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655